IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                   March 4, 2009
                                 No. 08-60523
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

SONIA ZAVALA-MORALES

                                             Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                             Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                               BIA No. A78 987 512


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Sonia Zavala-Morales, a native and citizen of Mexico, seeks a petition for
review of an order of the Board of Immigration Appeals (BIA) denying her
application for hardship cancellation of removal pursuant to 8 U.S.C. § 1229b.
We dismiss the petition in part for lack of jurisdiction and deny the petition in
part.




        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60523

      We generally review only the BIA’s decision except to the extent that the
decision of the immigration judge (IJ) influences the BIA. Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997). We may review the IJ’s decision in the instant
case because the BIA adopted it. See Chun v. INS, 40 F.3d 76, 78 (5th Cir.
1994).
      We lack jurisdiction to review the IJ’s discretionary determination that
Zavala-Morales failed to demonstrate the “exceptional and extremely unusual
hardship” required for cancellation of removal under § 1229b. See 8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). We reject Zavala-Morales’s attempt
to classify her disagreement with the weighing and consideration of the relevant
factors by the IJ as an issue of constitutional dimension.      See Hadwani v.
Gonzales, 445 F.3d 798, 801 (5th Cir. 2006). To the extent that Zavala-Morales
challenges the discretionary denial of her request for cancellation of removal, we
dismiss her petition for want of jurisdiction.
      Zavala-Morales’s claim that her due process rights were violated because
the IJ exhibited bias against her is unavailing. Our review of the record does not
show that the IJ held a “personal bias” against Zavala-Morales that arose from
an “extrajudicial source” or that the IJ’s conduct demonstrated “pervasive bias
and prejudice.” See Matter of Exame, 18 I & N Dec. 303, 306 (BIA 1982).
Zavala-Morales’s bias claim lacks merit, and we deny her petition for review on
this issue.
      DISMISSED IN PART FOR LACK OF JURISDICTION; DENIED IN
PART.




                                        2